Citation Nr: 9928243	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  95-42 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from 
February 16, 1994 to May 14, 1997 for left S1 radiculopathy.  

2.  Entitlement to a rating in excess of 20 percent from May 
15, 1997 to July 30, 1997 for left S1 radiculopathy.  

3.  Entitlement to a rating in excess of 40 percent from July 
31, 1997 for left S1 radiculopathy.  


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to March 
1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision from the Denver, 
Colorado Department of Veterans Affairs (VA) Regional Office 
(RO).  

In February 1997, the Board denied entitlement to an 
effective date prior to February 16, 1994 for the assignment 
of a 10 percent disability evaluation for left S1 
radiculopathy.  The Board remanded the issue of entitlement 
to a disability evaluation in excess of 10 percent for left 
S1 radiculopathy for further development.  

In December 1998 the RO continued a 10 percent evaluation 
from February 16, 1994, but assigned a 20 percent evaluation 
from May 15, 1997, and a 40 percent evaluation from July 31, 
1997 for left S1 radiculopathy.  The case has since been 
returned to the Board for further appellate review.  

The appellant and his representative have not indicated 
satisfaction with the RO's most recent rating.  The appellant 
is generally presumed to be seeking the maximum benefit 
available by law, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  From February 16, 1994 to May 14, 1997, the probative 
medical evidence shows that the veteran's left S1 
radiculopathy was manifested by nor more than mild or slight 
impairment, and not productive of moderate intervertebral 
disc syndrome with recurring attacks; moderate limitation of 
motion of the lumbar spine; a lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position; or additional 
functional loss due to pain or other pathology.  

3.  From May 15, 1997 to July 30, 1997, the probative medical 
evidence shows that the veteran's left S1 radiculopathy was 
manifested by not more than moderate impairment, and not 
productive of  severe intervertebral disc syndrome with 
recurring attacks and intermittent relief; severe limitation 
of motion of the lumbar spine; a severe lumbosacral strain; 
or additional functional loss due to pain or other pathology.  

4.  From July 31, 1997, the probative medical evidence shows 
that the veteran's left S1 radiculopathy is manifested by not 
more than severe impairment, and not productive of pronounced 
intervertebral disc syndrome or additional functional loss 
due to pain or other pathology.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent from 
February 16, 1994 to May 14, 1997 for left S1 radiculopathy 
have not been met.  38 U.S.C.A. 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5293 (1998).  

2.  The criteria for a rating in excess of 20 percent from 
May 15, 1997 to July 30, 1997 for left S1 radiculopathy have 
not been met.  38 U.S.C.A. 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293.



3.  The criteria for a rating in excess of 40 percent from 
July 31, 1997 for left S1 radiculopathy have not been met.  
38 U.S.C.A. 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5293.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The pertinent evidence of record indicates that the veteran 
was originally service connected for left S1 radiculopathy 
with assignment of a 20 percent evaluation in March 1986.  In 
March 1988 the RO reduced the evaluation for left S1 
radiculopathy to a noncompensable rating.  

Progress notes from the Grand Junction, Colorado VA Medical 
Center (VAMC) show that the veteran was seen there in 
September 1992 and November 1993 for atypical vascular 
headaches.  

In September 1993 the veteran was admitted to the Colorado 
Mental Health Institute with a long history of alcohol abuse.  
During his admission, the veteran underwent a physical 
examination.  Examination of the veteran's musculoskeletal 
system and extremities revealed no deformities or edema, full 
range of motion, and no paralysis or muscle wasting.  

The veteran filed his current claim in February 1994, 
claiming, in pertinent part, that his back condition had 
worsened.  

In April 1994 the veteran was seen at Grand Junction VAMC for 
pain and soreness in the right elbow.  These records do not 
show specific treatment for left S1 radiculopathy.  

In October 1994 the veteran underwent a VA examination.  He 
reported pain radiating from his left hip down to the tip of 
his toes and his left leg.  He stated that this pain had been 
slowly getting worse over the years.  He stated that he had 
missed several weeks of work because of his left leg.  

On examination, the veteran was found to be able to walk 
around the examination room "gracefully" with no difficulty 
dressing or undressing.  He was able to walk on his heels and 
toes without difficulty, and could stand on each leg 
independently without difficulty.  

Range of motion revealed that forward flexion was 90 degrees.  
Extension was 35 degrees, lateral flexion was 40 degrees, and 
rotation was 35 degrees bilaterally.  A fair amount of pain 
was noted on rotation of the left hip.  Straight leg raising 
was 90 degrees without significant discomfort.  

The veteran was diagnosed, in pertinent part, with a history 
of left leg pain of unknown etiology.  The examiner was 
unable to provide a definitive conclusion regarding the 
etiology of his condition, and noted that this difficulty was 
due in part to the fact that the neurological examination was 
basically normal.  X-rays and a computerized tomography (CT) 
scan were ordered.  

X-rays of the leg were found to be normal.  A CT scan of the 
lumbar spine revealed mild bulging of the intervertebral disc 
toward the left at L3-4, but no significant encroachment on 
the thecal sac or nerve roots; disc bulging at L4-5 deforming 
the thecal sac and displacing the left fifth nerve root; and 
a central disc bulge at L5-S1, that, in combination with 
ligamentum hypertrophy, may have been compressing the thecal 
sac and S1 nerve roots.  

In May 1995 the RO assigned, in pertinent part, a 10 percent 
evaluation for left S1 radiculopathy.  The veteran 
specifically disagreed with this aspect of the RO's decision.  

Physical therapy notes from the Grand Junction VAMC show that 
the veteran began physical therapy treatment in April 1997.  
During the initial consultation, he was noted to have 
complaints of left hip pain and low back pain with radiation 
into the left lower leg.  Examination revealed full range of 
motion in the back.  Examination of the legs revealed no 
sensory deficits except for what was noted as decreased 
sensation in plantar flexion on the right.  

An April 1997 physical therapy report noted a history of 
degenerative disc disease and posterior herniation at L4-5 
and superior L5-S1.  The veteran was observed to have a 
forward head posture and a very straight spine.  Active range 
of motion was found to be within normal limits.  Straight leg 
raises were positive with pain on the left.  A Thomas test 
was positive.  It was concluded that the veteran was a poor 
candidate for rehabilitation.  Static lumbar traction and a 
transcutaneous electrical nerve stimulation (TENS) unit was 
recommended.  

On May 7, 1997, it was noted that the veteran was not 
responding to physical therapy, and he was instructed in the 
use of a TENS unit.  On May 15, 1997 it was noted that the 
TENS unit was effective in reducing his symptoms of pain.  A 
subsequent physical therapy note indicated that the TENS unit 
was helping him to sleep at night.  

In June 1997 the veteran underwent a VA neurological 
examination at the Grand Junction VAMC.  On examination he 
described a burning type of pain that radiated down his left 
leg to the tips of his toes.  He reported having no feeling 
and numbness in the third and fourth digits of his left foot.  
He stated that the pain would get worse with movement, 
exerting, lifting, and climbing.  He noted that his pain 
would get better with a TENS unit.  He denied left leg 
weakness.  

Examination of the back revealed minimal tenderness over the 
left sacroiliac (SI) joint.  There was no tenderness in the 
paravertebral region.  Hyperextension of the back and 
extension of the legs were found to not increase pain in the 
SI joint.  Forward flexion was not limited, and straight leg 
raising was bilaterally negative.  


There was no asymmetrical sagging of the gluteal folds noted, 
and reflexes were found to be symmetrical.  Peripheral pulses 
in the lower extremities were found to be excellent.  Motor 
examination failed to reveal any evidence of atrophy, 
fasciculations, or weakness in the lower extremities.  
Sensory examination was intact to pin and light touch in the 
lower extremities except for over the lateral aspect of the 
left foot, where there was slightly diminished pinprick.  
There also seemed to be diminished pinprick between the third 
and fourth toes on the left.  Nerve conduction and 
electromyography studies were both found to be normal.  The 
diagnosis was left sciatica.  

The VA examiner concluded that the veteran had a normal 
neurological examination except for slight loss of sensation 
of the S1 distribution.  

In July 1997 the veteran underwent an orthopedic examination 
pursuant to a request by the VARO.  He reported pain, 
discomfort, and numbness in his left leg.  He reported that 
the pain was a three out of ten in the morning and a ten out 
of ten in the evening after work.  He reported noticing 
dribbling of urine when the pain was severe.  He reported 
numbness and tingling of his left lateral three toes.  

Examination revealed a flattening of the normal lumbosacral 
lordosis with no list noted.  There was some increased muscle 
spasm of the paravertebral muscle in the low back region.  
The veteran walked with a very slight limp favoring his left 
lower extremity.  He walked on his toes with difficulty 
because of weakness of the calf muscles.  

Neurological pinwheel examination revealed hypesthesia to the 
lateral aspect of the foot and the posterior lateral aspect 
of the leg to the proximal third corresponding to the S1 
dermatome division.  Straight leg raising was positive at 60 
degrees as compared to 80 degrees on the right.  Toe and 
plantar flexors were found to be slightly weakened on the 
left foot.  

The examiner noted that normal range of motion in the back 
consists of 90 degrees flexion, 30 degrees extension, and 30 
degrees bilateral bending.  The veteran was found to have 70 
degrees forward flexion, 30 degrees extension, and 30 degrees 
lateral bending bilaterally.  No trigger points were noted 
over the interspinous ligaments or the paralumbar muscles on 
either the left or right side.  There was a very definite 
trigger area in the left superior gluteus muscle 
approximately two inches below the iliac crest region and 
approximately four inches to the left of the mid-line low 
back region.  X-rays of the lumbar spine were found to be 
essentially negative.  

The veteran was diagnosed with left sciatica secondary to a 
clinical S1 nerve root as determined by slight weakness of 
the toe flexors and plantar flexors of the left foot, and 
moderately severe hypesthesia of the sensory portion of the 
left S1 nerve root as determined by pinwheel examination.  

X-rays of the lumbar spine and hips taken in August and 
September 1997 were found to be normal.  A follow-up note 
from Grand Junction VAMC in September 1997 noted a report 
from the veteran of occasional left lower extremity pain.  

The record indicates that the veteran subsequently underwent 
an independent neurological examination.  He reported that he 
was currently working as a mechanic.  He reported constant 
pain which was worse in the late evenings.  He reported that 
a TENS unit helped his pain.  He stated that his pain had 
worsened in the past year and had come to involve the entire 
left leg.  He stated that the pain was constant.  He also 
reported that he could walk for one and a half miles and 
tolerate standing for one hour.  He stated that he could lift 
75 pounds with the right or left hand but that his mobility 
was decreased on stairs.  

On examination, it was noted, in pertinent part, that the 
Achilles and the plantars were down going bilaterally.  It 
was also noted that the veteran was not using assistive 
devises for walking.  He was able to touch his ankles on 
lumbar range of motion testing.  It was noted that he had 5 
degrees extension and 15 degrees rotation bilaterally.  
Straight leg raising was positive on the left at 45 degrees.  
Flexion, abduction, and rotation of the hips were without 
pain.  There was decreased toe gait on the left.  He was able 
to dress and undress himself and get up from the examination 
table and hop on the right and left foot.  He was diagnosed 
with chronic S1 radiculitis.  The examiner noted that his 
pain was apparently well-controlled with the TENS unit.  He 
concluded that he was able to function in most situations 
without significant pain.  He also noted that there was no 
clear incoordination or increased fatigability.  He found 
that he should be able to perform average employment in a 
civil occupation.  

In July 1998 the veteran underwent a physical therapy 
evaluation at St. Mary's Rehabilitation Center.  He reported 
constant and severe lower back and left leg pain.  He stated 
that his pain was totally debilitating when at its worst.  
However, he also stated that he never missed work.  He was 
currently employed as a mechanic/shop manager.  He reported 
that climbing, jumping, running, extended standing, walking, 
or bending exacerbated his symptoms.  He also reported 
occasionally falling when stepping down on his left lower 
extremity.  

On examination, lumbar range of motion on one repetition was 
68 degrees.  Range of motion was the same with ten 
repetitions, but there was significant increase in left leg 
and low back symptoms.  It was concluded that the veteran had 
a range of motion loss of 22 degrees, based on a normal range 
of motion of 90 degrees.  Strength in the left lower 
extremity was 4/5 with trembling of the quadriceps during 
manually resisted tests.  He was able to toe walk with left 
leg trembling due to reported pain and weakness.  He was able 
to heel walk without complaints.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1998); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the veteran for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different Diagnostic 
Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

The Rating Schedule provides a compensable rating for 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent disability when slight, 20 percent when 
moderate, or 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1998).  



The Rating Schedule provides a non-compensable evaluation for 
intervertebral disc syndrome when post-operative, cured, 10 
percent when mild, 20 percent when moderate and characterized 
by recurring attacks; 40 percent when severe 
and characterized by recurring attacks with intermittent 
relief, and 60 percent when pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).  

The VA Office of General Counsel has determined that the 
rating for intervertebral disc syndrome involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar vertebrae.  Therefore, 38 
C.F.R. §§ 4.40 and 4.45 should be applied to a veteran's 
disability under Diagnostic Code 5293.  However, a corollary 
of the decision is that ratings cannot be assigned for both 
limitation of motion and intervertebral disc syndrome without 
violating the prohibition against pyramiding of ratings 
because intervertebral disc syndrome has been found to 
implicate limitation of motion.  VAOPGCPREC 36-97.

The Rating Schedule provides a non-compensable rating for 
lumbosacral strain when based on slight subjective symptoms 
only, 10 percent with characteristic pain on motion, 20 
percent with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, and 
40 percent with severe lumbosacral strain manifested by 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).  


Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1998).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).  

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992). 

A review of the record indicates that the development 
requested by the Board in its February 1997 remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, the RO obtained additional VA  treatment 
records pertaining to the veteran and by March 1997 letter, 
the RO afforded him the opportunity to identify additional 
treatment records which were pertinent to his claim.

The record also shows that the RO scheduled (and the veteran 
attended) an independent orthopedic examination as well as 
two neurological examinations.  These examinations are 
thorough and are responsive to all the Board's February 1997 
remand questions.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997).  Thus, the Board finds that the development completed 
in this case is in full compliance with the Board's remand 
instructions.  Stegall, supra.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by 38 U.S.C.A. § 
5107(a). 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's left S1 
radiculopathy.  The Board has found nothing in the historical 
record that would lead to a conclusion that the evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories.

The probative evidence in this case does not support a rating 
in excess of 10 percent for left S1 radiculopathy from 
February 16, 1994 to May 14, 1997.  Under Diagnostic Code 
(DC) 5293 a 10 percent evaluation requires mild 
intervertebral disc syndrome.  The next higher rating (20 
percent) requires moderate intervertebral disc syndrome 
characterized by recurring attacks.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

While an October 1994 CT scan revealed disc bulging at L3-4, 
L4-5, and L5-S1, during the October 1994 VA examination, the 
veteran was described as walking gracefully around the 
examination room.  He was able to walk on his heels and toes 
without difficulty.  Straight leg raising was performed 
without discomfort.  

The examiner concluded that the veteran's neurological 
examination was essentially normal.  On examination at Grand 
Junction VAMC in April 1997, the veteran reported pain, but 
his range of motion was found to be full, and sensation was 
found to be intact except for decreased sensation in the 
plantar flexor on the right.  Straight leg raises were 
negative.  Therefore, the Board concludes that a rating in 
excess of 10 percent prior to May 15, 1997 is not warranted 
based on DC 5293.  

A higher rating from February 16, 1994 to May 14, 1997 is not 
warranted based on limitation of motion or lumbosacral 
strain.  In order to obtain a higher rating for limitation of 
motion of the lumbar spine, the veteran would have to show 
moderate limitation of motion.  In order to obtain a higher 
rating for lumbosacral strain, the veteran would have to show 
muscle spasm on extreme forward bending or loss of lateral 
spine motion from the standing position.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5295.  

Lumbar flexion at the October 1994 VA examination was 90 
degrees.  Extension was 35 degrees, lateral flexion was 40 
degrees, and rotation was 35 degrees bilaterally.  The 
veteran was not documented as having muscle spasm on extreme 
forward motion or loss of lateral spine motion.  Range of 
motion was described as full at an initial consultation and a 
subsequent consultation in April 1997 at the Grand Junction 
VAMC.  This constitutes persuasive evidence that the veteran 
is not entitled to a higher rating based on DC's 5292 or 5295 
from February 16, 1994 to May 14, 1997.  

The Board finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not 
provide a basis for a higher rating from February 16, 1994 to 
May 14, 1997.  While the veteran consistently reported pain 
and other radicular symptoms in his left leg, he was able to 
perform most range of motion testing at the October 1994 VA 
examination without discomfort.  The only exception noted was 
that there was a fair amount of pain on internal rotation of 
the left hip.  In May 1995, the veteran reported to a 
physician that he was co-existing quite well with his 
symptoms of left sciatica.  




The Board thus concludes that the evidentiary basis does not 
demonstrate that functional loss due to pain and other 
pathology from February 16, 1994 to May 14, 1997 constitutes 
a level of impairment or disablement not already contemplated 
in the current 10 percent disability rating already assigned 
for mild intervertebral disc syndrome.  See 38 C.F.R. §§ 
4.40, 4.45 or 4.59.  

The probative evidence of record establishes that the veteran 
is not entitled to a rating in excess of 20 percent from May 
15, 1997 to July 30, 1997.  A rating of 20 percent for 
intervertebral disc syndrome contemplates moderate 
intervertebral disc syndrome with recurring attacks.  The 
next higher rating (40 percent) requires severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  

A June 1997 neurological examination revealed minimal 
tenderness over the left SI joint which was not aggravated by 
hyperextension of the back or extension of the legs.  Forward 
flexion was found to be not limited.  Sensory examination was 
intact with the exception of slightly diminished pinprick 
over the lateral aspect of the left foot and diminished 
sensation between the third and fourth toes on the left.  
Nerve conduction and electromyography studies were found to 
be negative.  The examiner concluded that the neurological 
examination was normal with the exception of slight loss over 
the S1 distribution.  This constitutes persuasive evidence 
that the veteran's left S1 radiculopathy does not warrant a 
rating in excess of 20 percent from May 15, 1997 to July 30, 
1997 under DC 5293.  

A higher rating for this period is not warranted based on 
limitation of motion of the lumbar spine or a lumbosacral 
strain.  A higher rating under limitation of motion (30 
percent) would require severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  


A higher rating based on lumbosacral strain (40 percent) 
would require severe lumbosacral strain manifested by listing 
of whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

The veteran demonstrated full forward flexion at the June 
1997 neurological examination and showed no evidence of SI 
joint tenderness on hyperextension of his back.  X-rays of 
the spine have not shown osteo-arthritic changes or 
irregularity of the joint spaces.  Nor has the record shown 
that the whole spine listed to the opposite side.  This 
constitutes persuasive evidence that the S1 radiculopathy 
does not warrant a rating in excess of 20 percent from May 
15, 1997 to July 30, 1997, based on limitation of motion or a 
lumbosacral strain.  

The Board finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not 
provide a basis for a higher rating from May 15, 1997 to July 
30, 1997.  Records from Grand Junction VAMC show that the 
veteran's pain was being effectively treated with a TENS unit 
during this time.  In addition, it was noted during the June 
1997 neurological examination that hyperextension of the back 
did not increase pain and that there was no evidence of 
atrophy, fasciculations, or weakness in the lower 
extremities.  It was also noted that there was no 
asymmetrical sagging of the gluteal folds.  

The Board thus concludes the evidentiary basis does not 
demonstrate that functional loss due to pain and other 
pathology from May 15, 1997 to July 30, 1997 constitutes a 
level of impairment or disablement not already contemplated 
in the current 20 percent disability rating already assigned 
for moderate intervertebral disc syndrome for this period.  
See 38 C.F.R. §§ 4.40, 4.45 or 4.59.  

The medical evidence does not support a rating in excess of 
40 percent from July 31, 1997 based on left S1 radiculopathy.  
The veteran's left S1 radiculopathy is currently evaluated as 
40 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  


Under DC 5293 the next higher as well as maximum evaluation 
(60 percent) requires pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  

The probative evidence does not establish that the veteran 
suffers pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
from July 31, 1997.  

The July 1997 orthopedic examination revealed some muscle 
spasm; however, it was also noted that the veteran's left 
sciatica was manifested only by slight weakness of the toe 
and plantar flexors of the left foot.  The examiner concluded 
that hypesthesia was only moderately severe, not severe or 
pronounced.  It was noted on the independent neurological 
examination that sensory function was found to be intact to 
pin prick, light touch, vibration, and position sense 
bilaterally.  

In addition, the veteran has reported getting relief from his 
symptoms with the use of a TENS unit.  The independent 
neurological examiner concluded that pain was well-controlled 
with a TENS unit.  Therefore, a 60 percent rating based on 
intervertebral disc syndrome is not warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (1998).  

The Board notes that the maximum schedular award assignable 
under DC's 5292 and 5295 is 40 percent.  The veteran has 
already been found to be entitled to a 40 percent disability 
rating as of July 31, 1997.  Therefore, no greater benefit 
can flow to the veteran under DC's 5292 and 5295 as of July 
31, 1997.  

The Board finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not 
provide a basis for a higher rating from July 31, 1997.  
Since this time, the veteran has reported the constant pain, 
discomfort, and numbness in his left leg with increasing 
severity by the end of the day.  He reported in July 1998 
that the pain could be debilitating when at its worst.  He 
has also reported that activities such as running, jumping, 
climbing, and heavy lifting exacerbate his pain.  

However, the veteran has acknowledged that he gets relief 
from the use of a TENS unit.  In addition the independent 
neurological examiner concluded that pain seemed to be well-
controlled on the TENS unit.  While weakness in the calves 
was noted on the July 1997 orthopedic examination, the 
independent neurological examiner specifically noted that 
there was no clear incoordination or increased fatigability 
on examination.  In addition, the veteran reported that he 
could walk one and one half miles, tolerate standing for one 
hour, and lift 75 pounds with either hand.  

The Board thus concludes that the evidentiary basis does not 
demonstrate that functional loss due to pain and other 
pathology from July 31, 1997 results in a level of impairment 
or disablement not already contemplated in the current 40 
percent disability rating already assigned for severe 
intervertebral disc syndrome.  See 38 C.F.R. §§ 4.40, 4.45 or 
4.59.  

The Board notes that the veteran cannot be awarded separate 
ratings for any of the rating periods discussed above based 
on limitation of motion of the lumbar spine or a lumbosacral 
strain.  

As was stated previously, it has been concluded that 
Diagnostic Code (DC) 5293 contemplates limitation of motion.  
See VAOPGCPREC 36-97.  Diagnostic Codes 5292 and 5295 also 
contemplate limitation of motion, and therefore do not 
provide a basis for assigning separate ratings under each.  
Evaluating them separately would thus violate the rule 
against pyramiding.  38 C.F.R. § 4.14 (1998); see VAOPGCPREC 
36-97.  

The Board notes that a separate evaluation under 38 C.F.R. 
§ 4.124a for neurological conditions would also violate the 
rule against pyramiding because DC 5293 (which the veteran's 
condition is rated under) contemplates neurological symptoms.  
38 C.F.R. §§ 4.14; 4.71a, Diagnostic Code 5293.  

Finally, the Board notes that there is no evidence in the 
record, for any of the rating periods discussed above, of the 
veteran having a fractured vertebra or ankylosis of the spine 
as part and parcel of his service-connected disability.  X-
ray and other laboratory studies have never been interpreted 
as revealing such impairments, and service connection has not 
otherwise been granted in this regard.  Therefore, DC's 5285 
through 5289 are not for application in this decision.  See 
38 C.F.R. § 4.71a, Diagnostic Codes, 5285, 5286, and 5289.  

The Board has also considered whether referral for an 
increased evaluation on an extra-schedular basis is 
warranted.  In exceptional cases where evaluations provided 
by the Rating Schedule are found to be inadequate, an extra-
schedular evaluation may be assigned which is commensurate 
with the veteran's average earning capacity impairment due to 
the service-connected disability.  38 C.F.R. § 3.321(b) 
(1998).  

The Board notes that the veteran alleged at the October 1994 
VA examination that his leg pain had kept him out of work for 
weeks.  On the other hand, he reported in July 1998 that he 
had pain that could be totally debilitating when it was at 
its worst, but at the same time noted that he never missed 
work.  In addition, the independent neurological examiner 
specifically concluded that he should be able to perform 
average employment in a civil occupation.  Therefore, the 
evidence does not indicate that the veteran's case warrants 
referral for an increased evaluation on an extra-schedular 
basis.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against an increased evaluation for the veteran's service-
connected left S1 radiculopathy during all of the above-
mentioned rating periods.  


ORDER

Entitlement to a rating in excess of 10 percent from February 
16, 1994 to May 14, 1997 for left S1 radiculopathy is denied.  

Entitlement to a rating in excess of 20 percent from May 15, 
1997 to July 30, 1997 for left S1 radiculopathy is denied.  

Entitlement to a rating in excess of 40 percent from July 31, 
1997 for left S1 radiculopathy is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

